2:18-cv-00589-DCN      Date Filed 04/03/20      Entry Number 180       Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

     DAN RYAN BUILDERS WEST              )
     VIRGINIA, LLC, f/k/a DAN RYAN       )
     BUILDERS INC. and DAN RYAN          )
     BUILDERS SOUTH CAROLINA, LLC,       )
                                         )                No. 2:18-cv-00589-DCN
                       Plaintiffs,       )
                                         )                       ORDER
                 vs.                     )
                                         )
     MAIN STREET AMERICA ASSURANCE )
     COMPANY, SELECTIVE INSURANCE )
     GROUP, INC., THE CINCINNATI         )
     INSURANCE COMPANY,                  )
     FRANKENMUTH MUTUAL                  )
     INSURANCE CO., STATE                )
     AUTOMOBILE MUTUAL INSURANCE )
     COMPANY, PENNSYLVANIA               )
     NATIONAL SECURITY INSURANCE         )
     COMPANY, and PENNSYLVANIA           )
     NATIONAL MUTUAL CASUALTY            )
     INSURANCE COMPANY,                  )
                                         )
                       Defendants.       )
     ____________________________________)

            This matter is before the court on plaintiffs Dan Ryan Builders West Virginia,

     LLC and Dan Ryan Builders South Carolina, LLC’s (collectively, “DRB”) motion for

     partial summary judgment, ECF No. 55, and defendant Frankenmuth Mutual Insurance

     Company’s (“Frankenmuth”) motion for summary judgment, ECF No. 118. For the

     reasons set forth below, the court denies DRB’s motion for partial summary judgment

     and grants in part and denies in part Frankenmuth’s motion for summary judgment.

                                      I. BACKGROUND

            This insurance dispute arises from a construction project managed by DRB, a

     construction company that primarily builds new homes. DRB secured a contract to

                                                1
2:18-cv-00589-DCN       Date Filed 04/03/20     Entry Number 180        Page 2 of 29




     construct new homes in a community known as the Foxbank Subdivision in Berkeley

     County, South Carolina (“Foxbank” or the “Foxbank Subdivision”). In order to perform

     this contract, DRB hired various subcontractors. The defendants in this case are insurers

     of those subcontractors. Relevant to the instant motions, Frankenmuth is the insurer of

     Land/Site Services, Inc. (“Land Site”), one of DRB’s subcontractors. Land Site

     maintained a commercial general liability (“CGL”) policy with Frankenmuth (the

     “Frankenmuth Policy”) during the time that it allegedly performed work for DRB on

     Foxbank.

            On April 24, 2014, two Foxbank Subdivision homeowners filed suit against DRB

     in the Court of Common Pleas for Berkeley County, South Carolina (the “Dickerson

     Lawsuit”). The Dickerson Lawsuit is a class action on behalf of other similarly situated

     owners of homes that were built by DRB. The lawsuit alleges property damage, such as

     “slabs and building components moving and/or cracking . . repeatedly and/or

     continuously and continu[ing] to occur causing damage to building components, the

     finish and structural elements of the home[s].” ECF No. 54-1 at 9. On March 22, 2017,

     more Foxbank homeowners filed a second action against DRB and several

     subcontractors, alleging similar harms as in the Dickerson Lawsuit (the “Tipton

     Lawsuit”). The two lawsuits have been consolidated in state court (the “underlying

     lawsuit”).

            On or around November 27, 2013, after it received claims from the Foxbank

     Subdivision homeowners but before the homeowners filed suit, DRB notified Land Site

     and Land Site’s insurance agent, Commonwealth – Brown & Brown, of the claims and

     tendered a demand for defense and indemnity under the Frankenmuth Policy. After the



                                                 2
2:18-cv-00589-DCN        Date Filed 04/03/20       Entry Number 180         Page 3 of 29




     Tipton Lawsuit was filed on March 22, 2017, DRB against notified Land Site and

     demanded defense and indemnity from Frankenmuth. Frankenmuth refused to defend

     and now argues that DRB is not an insured under the Frankenmuth Policy.

            On March 1, 2018, DRB filed this lawsuit against the insurers of the

     subcontractors who allegedly performed work on the Foxbank project, seeking a

     declaratory judgment that the underlying lawsuits set forth claims that are covered under

     each of defendant’s CGL policies and that defendants have a duty to defend and

     indemnify DRB in these underlying lawsuits. DRB also brought claims for bad faith

     refusal to pay first party benefits and for indemnification / contribution. On September

     27, 2018, DRB filed an amended complaint, adding a fourth cause of action for

     promissory estoppel, arguing that defendants allowed certificates of insurance to be

     issued to DRB upon which DRB reasonably relied.

            On October 3 and 26, 2018, DRB filed motions for partial summary judgment

     against all insurer-defendants, asking the court to declare that it is entitled to coverage.

     ECF Nos. 54, 55, 56, 57, 74, and 75, respectively. Each of the insurer-defendants have

     since also filed motions for summary judgment. ECF Nos. 118, 135, 138, 139, 140, and

     143. The court held a hearing on DRB’s motions on January 8, 2019 and a hearing on the

     defendants’ motions on August 8, 2019. In all, twelve summary judgment motions await

     the court’s resolution.

            This order resolves two of those motions. On October 3, 2018, DRB filed a

     motion for partial summary judgment on its declaratory judgment claim against

     Frankenmuth. ECF No. 54. On October 31, 2018, Frankenmuth responded, ECF No. 78,

     and on December 12, 2018, DRB replied, ECF No. 109. On January 17, 2019,



                                                    3
2:18-cv-00589-DCN         Date Filed 04/03/20       Entry Number 180         Page 4 of 29




     Frankenmuth filed a cross-motion for summary judgment on all of DRB’s claims against

     it. ECF No. 118. DRB responded on February 8, 2019, ECF No. 123, and Frankenmuth

     filed a reply on February 22, 2019, ECF No. 126. Thus, this matter is ripe for the court’s

     review.

                                           II. STANDARD

               Summary judgment shall be granted “if the pleadings, the discovery and

     disclosure materials on file, and any affidavits show that there is no genuine dispute as to

     any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

     Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

     court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

     make a showing sufficient to establish the existence of an element essential to that party’s

     case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

     Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

     U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

     factual dispute between the parties will not defeat an otherwise properly supported

     motion for summary judgment; the requirement is that there be no genuine issue of

     material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

     disputes over facts that might affect the outcome of the suit under the governing law will

     properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment

     will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

     that a reasonable jury could return a verdict for the nonmoving party.” Id.

               “[A]t the summary judgment stage the judge’s function is not himself to weigh

     the evidence and determine the truth of the matter but to determine whether there is a



                                                    4
2:18-cv-00589-DCN        Date Filed 04/03/20       Entry Number 180         Page 5 of 29




     genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

     not bear the ultimate burden of persuasion at trial, it may discharge its burden by

     demonstrating to the court that there is an absence of evidence to support the non-moving

     party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

     then “make a showing sufficient to establish the existence of an element essential to that

     party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

             Any reasonable inferences are to be drawn in favor of the nonmoving party.

     Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

     2012). However, to defeat summary judgment, the nonmoving party must rely on more

     than conclusory allegations, mere speculation, the building of one inference upon

     another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

     Stone, 105 F.3d at 191. Rather, “a party opposing a properly supported motion for

     summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

     for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

     2010)). If the adverse party fails to provide evidence establishing that the fact finder

     could reasonably decide in his favor, then summary judgment shall be entered “regardless

     of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

     (quoting Anderson, 477 U.S. at 248).

                                         III. DISCUSSION

             At the outset, the court wishes to clarify a matter of insurance law. It is well-

     settled in South Carolina that a liability insurer has a duty to defend its insured in a suit

     that alleges harms payable under the terms of the policy. B.L.G. Enterprises, Inc. v. First

     Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C. 1999) (citing Sloan Constr. Co. v. Central Nat’l



                                                    5
2:18-cv-00589-DCN        Date Filed 04/03/20      Entry Number 180         Page 6 of 29




     Ins. Co. of Omaha, 236 S.E.2d 818 (S.C. 1977)). It is also well-settled South Carolina

     law that where the underlying complaint against an insured creates even the possibility of

     coverage, the insurer is obligated to defend. Union Ins. Co. v. Soleil Grp., Inc., 465 F.

     Supp. 2d 567, 572 (D.S.C. 2006) (quoting Isle of Palms Pest Control Co. v. Monticello

     Ins. Co., 459 S.E.2d 318, 319 (S.C. Ct. App. 1994)).

            DRB and Frankenmuth both cite to these cases, among others,1 in arguing for and

     against the existence of a duty to defend in this case. However, the law established by or

     applied in those cases, while at best instructive, is not directly on point. In each of those

     cases, there was no dispute that the plaintiff was an insured. The issue before those

     courts was whether some occurrence was covered by the policy between the undisputed

     insurer and insured. The issue here is different. To determine whether Frankenmuth

     owed a duty to defend DRB in the underlying suit, the court must first determine whether

     DRB was an insured with respect to the Frankenmuth Policy at all. In South Carolina, a

     party seeking coverage has the burden to show that it is an insured. State Farm Mut.

     Auto. Ins. Co. v. Logan, 444 F. Supp. 2d 622, 626 (D.S.C. 2006) (citing United States

     Fire Ins. Co. v. Macloskie, 465 S.E.2d 759, 760 (S.C. 1996)).2 Therefore, the court must

     first analyze whether DRB is an insured with respect to the Frankenmuth Policy before it




            1
               DRB also relies upon USAA Prop. & Cas. Ins. Co. v. Clegg, 661 S.E.2d 791
     (S.C. 2008); Gordon-Gallup Realtors, Inc. v. Cincinnati Ins. Co., 265 S.E.2d 38, 39 (S.C.
     1980); and C.D. Walters Const. Co. v. Fireman’s Ins. Co. of Newark, New Jersey, 316
     S.E.2d 709 (S.C. Ct. App. 1984). None of these cases are directly on point.
             2
               Both of these cases dealt with a party’s burden to prove that it was covered
     under an insurance policy’s “omnibus clause” as an additional insured, finding that the
     burden fell on the party seeking coverage. Because an omnibus clause affords a third
     party to the insurance contract coverage in some circumstances, it is akin to the
     “additional insured” clause in the Frankenmuth Policy. Therefore, the court finds these
     cases persuasive and directly applicable to the current dispute.
                                                   6
2:18-cv-00589-DCN        Date Filed 04/03/20       Entry Number 180          Page 7 of 29




     considers whether the underlying lawsuit is covered under the Frankenmuth Policy.

     Finding that the first question depends on disputed issues of fact, the court need not reach

     the second.

             In its motion for partial summary judgment, DRB argues that Frankenmuth has a

     duty to defend DRB in the underlying lawsuit on two alternative grounds. First, it argues

     that the terms of the Frankenmuth Policy extend coverage to DRB as an “additional

     insured” to the policy. In the alternative, DRB argues that the issuance of several

     certificates of insurance by Frankenmuth’s agent conferred upon it “additional insured”

     coverage by estoppel, irrespective of the terms of the Frankenmuth Policy. In its cross-

     motion for summary judgment, Frankenmuth argues that neither the terms of the

     Frankenmuth Policy nor the issuance of the certificates of insurance extend “additional

     insured” coverage to DRB as a matter of law. Therefore, Frankenmuth argues, it has no

     duty to defend DRB in the underlying lawsuit. Because whether DRB is entitled to

     coverage under the Frankenmuth Policy depends on genuine issues of disputed fact,

     summary judgment is inappropriate on DRB’s declaratory judgment claim. However, for

     the following reasons, the court grants summary judgment in favor of Frankenmuth on

     DRB’s promissory estoppel and bad faith claims.

             A. Coverage Under the Frankenmuth Policy

             “An insurance policy is a contract between the insured and the insurance

     company, and the terms of the policy are to be construed according to contract law.”

     Auto Owners Ins. Co. v. Rollison, 663 S.E.2d 484, 487 (S.C. 2008). “The cardinal rule

     of contract interpretation is to ascertain and give legal effect to the parties’ intentions as

     determined by the contract language.” Beaufort Cty. Sch. Dist. v. United Nat’l Ins. Co.,



                                                    7
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 8 of 29




     709 S.E.2d 85, 90 (S.C. Ct. App. 2011) (citing Schulmeyer v. State Farm Fire & Cas.

     Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s language is clear and

     unambiguous, the language alone, understood in its plain, ordinary, and popular sense,

     determines the contract’s force and effect.” Id. (citing Schulmeyer, 579 S.E.2d at 134).

     However, an insurance contract which is “in any respect ambiguous or capable of two

     meanings” must be construed strictly against its drafter, the insurer. Reynolds v. Wabash

     Life Ins. Co., 161 S.E.2d 168, 169 (S.C. 1968)).

            As the basis of its declaratory judgment claim, DRB argues that it is entitled to

     coverage under the terms of the Frankenmuth Policy. Although the Frankenmuth Policy

     is an insurance policy between Frankenmuth and its primary insured, Land Site, DRB

     claims it is entitled to coverage as an “additional insured” to the policy. An endorsement

     to Section II of the policy governs the addition of an organization as an “additional

     insured” to the policy:

            Section II – Who Is An Insured is amended to include as an additional
            insured any person or organization for whom [Land Site is] performing
            work when [Land Site] and such person or organization have agreed in
            writing in a contract or agreement that such person or organization be added
            as an additional inured on [this] policy.

     ECF No. 55-6 at 52 (emphasis added). The policy continues:

            Such written contract or agreement must be:
                  a. Currently in effect or becoming effective during the term of this
                       policy; and
                  b. Executed prior to the “bodily injury”, “property damage”, or
                       “personal and advertising injury”.

     Id. (emphasis added).
            In other words, the Frankenmuth Policy only extends additional insured coverage

     to DRB if (1) an “executed” written contract existed between DRB and Land Site (2) that

     required Land Site to add DRB as an additional insured to the Frankenmuth Policy. DRB

                                                  8
2:18-cv-00589-DCN       Date Filed 04/03/20       Entry Number 180        Page 9 of 29




     first relies on a trade contract with Land Site to satisfy this requirement. ECF No. 55-4

     (the “Land Site Trade Contract”). The Land Site Trade Contract, dated February 20,

     2012, outlines an agreement under which Land Site would perform work for DRB. DRB

     is correct that the contract includes a provision that would require Land Site to add DRB

     as an additional insured to the Frankenmuth Policy. Although the contract contains the

     initials of a Land Site executive, importantly, on its “due execution” page where the

     parties were supposed to sign, the signature line for Land Site is blank.

            Frankenmuth argues that the Land Site Trade Contract does not satisfy the terms

     of the Frankenmuth Policy for two reasons. First, it argues, the Frankenmuth Policy

     requires that the written contract on which coverage is based be “executed,” which

     Frankenmuth contends should mean “signed.” Second, Frankenmuth contends that the

     Land Site Trade Contract was never valid because the contract’s own terms require that

     the contract be “executed,” which it again contends should mean “signed.” Because the

     court agrees with Frankenmuth’s latter argument, it finds that the Land Site Trade

     Contract does not satisfy the terms of the Frankenmuth Policy and thus does not confer

     additional insured coverage to DRB as a matter of law. Therefore, DRB is not an insured

     under the Frankenmuth Policy, and Frankenmuth has no duty to defend DRB in the

     underlying lawsuit.

            Before analyzing the operative facts, the court must delve into the minutia of

     contract interpretation to determine the appropriate meaning of the word “execute” as it

     appears in both the Frankenmuth Policy and the Land Site Trade Contract. Discussed

     above, the Frankenmuth Policy requires that the written contract between DRB and Land

     Site be “executed.” The word also appears in the General Conditions to the Land Site



                                                  9
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 10 of 29




     Trade Contract itself: “[t]he Contract shall not become valid and effective or in force

     until the same has been executed by [Land Site] returned to and executed by DRB . . . .”

     ECF No. 55-4 at 14 (emphasis added). The court discusses each instance of “execute” in

     turn.

             Frankenmuth asks the court to interpret “executed” here to mean “signed.” DRB

     contends that in this context a contract does not need to be signed in order to be

     “executed.” Because ambiguous language of an insurance policy is construed strictly

     against the insurer, the court here agrees with DRB.

             Black’s Law Dictionary lists five alternative definitions of the word “execute,”

     the two most pertinent of which provide conflicting meanings:

             1. To perform or complete (a contract or duty) <once the contract was fully
             executed, the parties owed no further contractual duties to each other>. . . .

             3. To make (a legal document) valid by signing; to bring (a legal document)
             into its final, legally enforceable form <each party executed the contract
             without a signature witness>. . . .

     EXECUTE, Black’s Law Dictionary (11th ed. 2019). It would not make sense to apply

     the first definition—that the contract is executed once it is fully performed—since the

     purpose of construction insurance coverage is to cover the insured throughout the life of

     the contractual relationship between a general contractor and a subcontractor.

     Interpreting “execute” according to this definition would have the paradoxical effect of

     extending insurance coverage for work only after that work is completed. Therefore, the

     court applies the other viable definition, which contains two further sub-definitions: to

     make a legal document valid by signing it or, more generally, to bring a legal document

     into its final, legally enforceable form, which may not require a signature. Neither logic




                                                  10
2:18-cv-00589-DCN       Date Filed 04/03/20       Entry Number 180        Page 11 of 29




     nor the word’s context within the policy gives the court any reason to favor one of these

     definitions over the other.

            The law of South Carolina, however, demands that the court construe the terms of

     an insurance policy strictly against the insurer. See Am. Credit of Sumter, Inc. v.

     Nationwide Mut. Ins. Co., 663 S.E.2d 492, 495 (S.C. 2008) (“An insurance policy is to be

     liberally construed in favor of the insured and strictly construed against the insurer.”);

     Kraft v. Hartford Ins. Companies, 305 S.E.2d 243 (S.C. 1983). Therefore, the court

     construes “executed” in this context to mean “brought into its final, legally enforceable

     form.” In other words, the Land Site Trade Contract was “executed,” according to terms

     of the Frankenmuth Policy, if and when it was made binding through the assent of each

     party. However, the court’s analysis does not end there. Even if the court interprets the

     word “execute” here in accordance with this definition, the Land Site Trade Contract still

     fails to satisfy the terms of the Frankenmuth Policy as a matter of law because of the

     contract’s own use of the word “execute,” discussed below.

            DRB is correct that the Land Site Trade Contract, if valid, would have required

     Land Site to add DRB as an additional insured under the Frankenmuth Policy, thus

     conferring additional insured coverage to DRB and triggering Frankenmuth’s duty to

     defend.3 The problem for DRB, however, is that Land Site never signed this contract, as

     required by the contract’s own terms. Article 12 of the General Conditions to the Land

     Site Trade Contract provides that “[t]he Contract shall not become valid and effective or



            3
               Article 9 of the General Conditions to the Land Site Trade Contract requires that
     “[p]rior to commencing any Work, Contractor [Land Site] shall provide to DRB a
     Certificate of Insurance [ ] evidencing that Contractor maintains the insurance set forth
     below and naming DRB as an additional insured with respect to any general liability or
     automobile coverage.” ECF No. 55-4 at 11.
                                                  11
2:18-cv-00589-DCN       Date Filed 04/03/20       Entry Number 180         Page 12 of 29




     in force until the same has been executed by the Contractor [Land Site] returned to and

     executed by DRB . . . .” ECF No. 55-4 at 14 (emphasis added).

            Applying the above definitions, basic logic again leads the court to the third

     definition listed in Black’s Law Dictionary: “3. To make (a legal document) valid by

     signing; to bring (a legal document) into its final, legally enforceable form. . . .”

     EXECUTE, Black’s Law Dictionary (11th ed. 2019). Again, the court is left with two

     possible interpretations. Between these two, the context of the term within the General

     Conditions reveals the most logical meaning—that “execute” means “signed.” It would

     make little sense to conclude that the provision requires the contract to be brought into its

     final legally enforceable form by Land Site and returned to DRB so that it too might

     bring the contract into its final legally enforceable form. The court reaches the only

     logical conclusion, that Article 12(b) of the General Conditions of the Land Site Contract

     requires that the contract to be signed by both parties before it becomes valid and

     enforceable. Because no one from Land Site signed the “due execution” page of the

     contract, it was never “executed” and thus was never “valid and effective or in force.”

     Therefore, the Land Site Trade Contract cannot serve as a basis under the Frankenmuth

     Policy for extending additional insured coverage to DRB.

            DRB argues that this lack of signature is irrelevant because there is enough

     evidence to demonstrate that the parties intended to enter into the Land Site Trade

     Contract. Under South Carolina law, “a contract does not always require the signature of

     both parties; it may be sufficient, if signed by one and accepted and acted on by the

     other.” Jaffe v. Gibbons, 351 S.E.2d 343, 346 (Ct. App. 1986). “A written contract, not

     required to be in writing, is valid if one of the parties signs it and the other acquiesces



                                                   12
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 13 of 29




     therein. Acceptance of a contract by assenting to its terms, holding it and acting upon it,

     may be equivalent to a formal execution by one who did not sign it.” Coves Darden,

     LLC v. Ibanez, 2016 WL 4379419, at *9–10 (S.C. Ct. App. 2016) (quoting Peddler, Inc.

     v. Rikard, 221 S.E.2d 115, 117 (S.C. 1975)).

            While DRB is correct that a signature is not always required for a contract to be

     binding, in this instance the court need not look outside of the four corners of the contract

     to determine if the parties did in fact intend to enter into the Land Site Trade Contract

     because the very terms of the General Conditions to the contract mandate that “[t]he

     Contract shall not become valid and effective or in force until the same has been

     executed,” which the court interprets to mean “signed.” ECF No. 55-4 at 14 (emphasis

     added). This provision is a clear condition precedent to the contract’s validity. See M &

     M Grp., Inc. v. Holmes, 666 S.E.2d 262, 266 (S.C. Ct. App. 2008) (“The question of

     whether a provision in a contract constitutes a condition precedent is a question of

     construction dependent on the intent of the parties to be gathered from the language they

     employ.”). Therefore, the Land Site Trade Contract was never valid and never extended

     additional insured coverage to DRB.

            DRB has also presented several other documents from DRB and Land Site’s

     contractor-subcontractor relationship: a Vendor / Subcontractor form, ECF No 55-4 at 1;

     a payment agreement, id. at 44; a scope of work procedures document, id. at 30; and two

     bid sheets, id. at 33, 40. With respect to these documents, DRB asserts two arguments.

     First, DRB argues that the documents prove that DRB and Land Site in fact entered into

     the Land Site Trade Contract, despite the contract lacking Land Site’s signature. Second,




                                                  13
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 14 of 29




     DRB argues that the documents themselves satisfy the terms of the Frankenmuth Policy,

     triggering additional insured coverage. Both arguments are unconvincing.

            With respect to DRB’s first argument, none of the presented documents can

     overcome the fact that the Land Site Trade Contract was never valid according to its own

     terms. The General Conditions to the Land Site Trade contract require the contract to be

     “executed”—here meaning “signed”—which it never was. Because a clear condition

     precedent to the contract was left unfulfilled, the court cannot enforce the contract’s

     terms. To be sure, DRB and Land Site maintained a contractual relationship at the time

     Land Site performed work at Foxbank. However, no amount of evidence of that

     relationship can save the Land Site Trade Contract, which was never valid. No document

     that DRB could produce would require the court to enforce the terms of an invalid written

     contract. Therefore, the court rejects this argument.

            DRB’s second argument with respect to these documents—that they in

     themselves satisfy the terms of the Frankenmuth Policy—is also unconvincing. None of

     the documents alone are sufficient to confer additional insured status to DRB under the

     Frankenmuth Policy because none require Land Site to add DRB to the policy as an

     additional insured. To be clear, the issue before the court is not whether DRB and Land

     Site maintained a contractual relationship. It is uncontested that DRB and Land Site

     entered into various agreements under which Land Site performed work for DRB at

     Foxbank. The narrow issue critical here is whether there existed a valid written contract

     between Land Site and DRB that required Land Site to add DRB as an additional insured

     to the Frankenmuth Policy. The Frankenmuth Policy requires more than a mere contract

     to perform work; the only contract that would extend additional insured coverage to DRB



                                                  14
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 15 of 29




     is one between DRB and Land Site that requires Land Site to add DRB as an additional

     insured. None of the presented documents, aside from the Land Site Trade Contract,

     which was never valid, contain such a provision. In the absence of any evidence that

     Land Site assented to such a provision, the court will not impose one upon it.

            Although the court finds that none of the documents that DRB has presented are

     sufficient to confer additional insured coverage to DRB under the Frankenmuth Policy,

     there is evidence in the record of a contract that would satisfy the terms of the

     Frankenmuth Policy. DRB has presented testimony of Edwin Woods, its South Region

     President, that DRB and Land Site entered into a trade contract prior to Land Site’s work

     at Foxbank. According to Woods, that trade contract contained provisions that required

     Land Site to maintain a CGL policy and add DRB to that policy as an additional insured.

            6. DRB contracted with the following pertinent subcontractors who
            performed work on the Foxbank Subdivision[:] A.C. & A. Concrete Inc.[],
            BR’s Clearing and Grading, Inc.[], Firm Foundations, Inc.[], Land Site
            Services, LLC[], Southern Atlantic Construction, LLC[], and Marcinak
            Construction Company.

            7. As a pre-requisite to performing work on the Foxbank Subdivision, DRB
            required each of the aforementioned subcontractors to execute a copy of
            DRB’s Trade Contract, all of which contained DRB’s General Conditions
            DRB Form C-2 . . . .”

            ...

            11. DRB’s General Conditions Form C-2, which was a part of the Trade
            Contracts DRB required each of its subcontractors to execute in order to
            perform work on Foxbank Subdivision required DRB’s subcontractors to
            do the following, without limitation:

                    a. Maintain CGL insurance coverage, including completed
                       operations coverage;

                    b. To insure DRB with primary coverage as an additional insured
                       on the subcontractors’ CGL insurance polies; and



                                                  15
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 16 of 29




                    c. To provide DRB with a certificate of insurance showing these
                       coverages were in place prior to commencing work on the
                       Foxbank Subdivision . . . .”

     ECF No. 109-2, Woods Aff. ¶¶ 6–11.4 If such a trade contract between DRB and Land

     Site existed, as Woods has testified, it would be sufficient to confer additional insured

     coverage to DRB under the Frankenmuth Policy. Explaining why DRB has not presented

     such a trade contract as evidence in this matter, Woods testified that:

            18. Over the years since work on the Foxbank Subdivision was completed,
            some records of Trade Contracts entered into between DRB and its
            subcontractors have been lost and/or are missing, despite DRB’s extensive
            efforts to locate any and all records pertinent to this lawsuit and the
            [underlying lawsuit].

            19. As a result, any and all records of Trade Contracts between DRB and
            the aforementioned subcontractors that are incomplete and/or are missing
            pages have simply been lost or are unable to be located.

     Id. at ¶¶ 18–19.5 Discussed above, the Frankenmuth Policy requires the existence of a

     contract between DRB and Land Site under which Land Site was required to add DRB to



            4
               The court admits to some hesitation in considering this evidence. DRB did not
     argue that Woods’ testimony created a genuine issue of disputed fact with respect to the
     existence of a trade contract in any of its briefs on the instant motions. Instead, DRB
     attached the affidavit to its repose to Frankenmuth’s motion for summary judgment and
     cited to it for other arguments. ECF No. 109-2. Rule 56(c)(3) states that on summary
     judgment, “the court need consider only the cited materials. . . .” Fed. R. Civ. P.
     56(c)(3). The court is wary of allowing a party to create a genuine dispute of material
     fact without providing the opposing party a fair opportunity to respond to the evidence.
     On the other hand, DRB did attach the affidavit to its response to Frankenmuth’s motion
     for summary judgment, and DRB makes substantive arguments with respect to the
     testimony in response to another defendant’s summary judgment motion. See ECF No.
     161 at 20. The court concludes that the greater sin would be to usurp the role of the jury
     and grant summary judgment in the face of a clear issue of disputed fact. Rule 56(c)(3)
     continues, “. . . but the court may consider other materials in the record.” Fed. R. Civ. P.
     56(c)(3). The court exercises the discretion the latter clause of Rule 56(c)(3) affords it
     and considers Woods’ affidavit, despite DRB not arguing that the testimony creates a
     genuine issue of material fact.
             5
               The court’s consideration of this evidence does not run afoul of the best
     evidence rule, which holds that secondary evidence, like testimony evidence, is
                                                  16
2:18-cv-00589-DCN       Date Filed 04/03/20     Entry Number 180        Page 17 of 29




     the Frankenmuth Policy as an additional insured; it does not require that DRB present

     such a contract. So long as a trade contract that meets the requirements of the

     Frankenmuth Policy existed, as Woods has testified, DRB would be entitled to coverage

     as an additional insured to the policy. Woods’ testimony, therefore, creates a genuine

     dispute as to whether there existed a contract that would confer additional insured

     coverage to DRB under the Frankenmuth Policy.

            Therefore, DRB has presented evidence that a valid written contract between it

     and Land Site existed that would extend additional insured coverage to DRB under the

     Frankenmuth Policy. For these reasons, a genuine issue of material fact underlies DRB’s

     status as an additional insured to the Frankenmuth Policy. As such, the court cannot

     grant summary judgment in favor of Frankenmuth on DRB’s declaratory judgment claim.

            B. Coverage Based on the Certificates of Insurance

            Because the court cannot determine whether a written contract existed to confer

     additional insured coverage to DRB under the Frankenmuth Policy, it must now consider

     whether DRB is entitled to coverage by estoppel. DRB argues that the issuance of

     certificates of insurance, each of which espouses additional insured coverage, confers

     additional insured coverage to DRB because DRB reasonably relied on certificates’

     statements of coverage. In other words, DRB argues that the issuance of certificates of

     insurance estops Frankenmuth from denying DRB additional insured coverage. The

     court disagrees.



     admissible to prove the contents of a writing where “all the originals are lost or
     destroyed, and not by the proponent acting in bad faith.” Fed. R. Evid. 1004. Here, there
     is no evidence that DRB acted in bad faith in losing the trade contracts it claims it had
     with its subcontractors. Therefore, the fact that DRB cannot produce those contracts goes
     to the weight of the evidence, not its admissibility.
                                                 17
2:18-cv-00589-DCN       Date Filed 04/03/20        Entry Number 180         Page 18 of 29




              A certificate of insurance is a “document acknowledging that an insurance policy

     has been written[] and setting forth in general terms what the policy covers.”

     CERTIFICATE, Black’s Law Dictionary (11th ed. 2019). Generally, courts treat

     certificates of insurance as mere evidence of insurance coverage rather than operative

     documents that establish coverage. The Supreme Court, applying Pennsylvania law, has

     held that the terms of an insurance policy control over a certificate of insurance, finding

     that “a certificate [of insurance] is not part of the contract of, or necessary to, the

     insurance.” Boseman v. Connecticut Gen. Life Ins. Co., 301 U.S. 196, 203 (1937); see

     also 17 Couch on Ins. § 242:33, Loss Payee as Third-Party Beneficiary (“Where an entity

     requires another to procure insurance naming it an additional insured, that party should

     not rely on a mere certificate of insurance, but should insist on a copy of the policy. A

     certificate of insurance is not part of the policy. . . .”). When in conflict, the terms of the

     policy, not the certificate, control. See Taylor v. Kinsella, 742 F.2d 709, 711 (2d Cir.

     1984).

              The analysis becomes more complex, however, when the issue is whether a

     certificate of insurance confers coverage to a supposed additional insured who would not

     otherwise be covered under the policy. South Carolina courts have not confronted the

     issue of whether certificates of insurance that espouse additional insured coverage are

     sufficient to confer coverage upon their holder by estoppel. However, the general

     constructs of the doctrine of estoppel in South Carolina are instructive.

              “In appropriate circumstances, estoppel can be used to prevent the insurer from

     denying coverage to the insured.” Stringer v. State Farm Mut. Auto. Ins. Co., 687 S.E.2d




                                                    18
2:18-cv-00589-DCN      Date Filed 04/03/20       Entry Number 180          Page 19 of 29




     58, 61 (S.C. Ct. App. 2009) (citing Koren v. Nat’l Home Life Assurance Co., 288 S.E.2d

     392, 394 (S.C. 1982)).

            The essential elements of estoppel as related to the party estopped are: (1)
            conduct which amounts to a false representation or concealment of material
            facts, or, at least, which is calculated to convey the impression that the facts
            are otherwise than, and inconsistent with, those which the party
            subsequently attempts to assert; (2) intention, or at least expectation, that
            such conduct shall be acted upon by the other party; (3) knowledge, actual
            or constructive, of the real facts. As related to the party claiming the
            estoppel, the essential elements are: (1) lack of knowledge and of the means
            of knowledge of the truth as to the facts in question, (2) reliance upon the
            conduct of the party estopped, and (3) prejudicial change in position.

     S. Dev. Land & Golf Co. v. S.C. Pub. Serv. Auth., 426 S.E.2d 748, 750 (S.C. 1993)

     (internal citations omitted). Further, “the reliance by the party claiming estoppel must be

     reasonable, and it must proceed in good faith.” Provident Life & Acc. Ins. Co. v. Driver,

     451 S.E.2d 924, 928 (S.C. Ct. App. 1994) (citing S. Dev. Land & Golf Co. v. S.C. Pub.

     Serv. Auth., 426 S.E.2d 748, 751 (S.C. 1993)).

            Courts outside of South Carolina are split regarding whether an insurer can be

     estopped from denying coverage to a certificate holder where the certificate of insurance

     purports to extend additional insured coverage. Some courts have estopped insurers from

     denying coverage where a certificate of insurance identifies a third party as an additional

     insured . See Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins. Co. of Georgia,

     337 F. Supp. 2d 1339 (N.D. Ga. 2004) (applying Georgia law); Blackburn, Nickels &

     Smith, Inc. v. Nat’l Farmers Union Prop. & Cas. Co., 482 N.W.2d 600, 604 (N.D. 1992)

     (applying North Dakota law); Marlin v. Wetzel Cty. Bd. of Educ., 569 S.E.2d 462, 472

     (W. Va. 2002). Other courts have refused to apply estoppel to confer coverage upon a

     certificate holder. See Mulvey Const., Inc. v. Bituminous Cas. Corp., 571 F. App’x 150

     (4th Cir. 2014) (applying Virginia law); Vinco Inc. v. Royal Ins. Co. of Am., 29 F. App’x

                                                  19
2:18-cv-00589-DCN       Date Filed 04/03/20       Entry Number 180         Page 20 of 29




     753 (2d Cir. 2002) (applying Connecticut law); TIG Ins. Co. v. Sedgwick James of

     Washington, 184 F. Supp. 2d 591 (S.D. Tex. 2001), aff’d, 276 F.3d 754 (5th Cir. 2002)

     (applying Texas law); G.E. Tignall & Co. v. Reliance Nat. Ins. Co., 102 F. Supp. 2d 300,

     304 (D. Md. 2000) (applying Maryland law); Am. Country Ins. Co. v. Kraemer Bros.,

     699 N.E.2d 1056, 1060 (Ill. 1998).

            Notably, the courts that refused to apply the doctrine of estoppel to extend

     coverage found that the supposed additional insureds’ reliance on the certificates was not

     reasonable due to disclaimers printed on the certificates. See Mulvey Const., 571 F.

     App’x at 159 (“The certificates of insurance included [a] direct and specific disclaimer

     . . . . We, like the district court, must conclude that Virginia would not recognize the use

     of estoppel to change the policy in the circumstances of this case.”); TIG Ins. Co., 184 F.

     Supp. 2d at 597–98 (“The certificate of insurance [] clearly states that the certificate is

     issued ‘as a matter of information only,’ and that it does not purport to ‘amend, extend, or

     alter’ the terms of any insurance policies listed therein.”); Kraemer Bros., 699 N.E.2d at

     1060 (“If [a] certificate includes a disclaimer, the insured may not rely on representations

     made in the certificate but must look to the policy itself to determine the scope of

     coverage.”).

            DRB has presented four certificates of insurance, which DRB claims Land Site

     provided to DRB to indicate that the Frankenmuth Policy extended coverage to DRB as

     an additional insured. DRB contends that Christopher C. Cook of the Commonwealth –

     Brown & Brown insurance agency issued these certificates of insurance to Land Site,




                                                   20
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 21 of 29




     who in turn provided them to DRB.6 Indeed, the certificates indicate that DRB is covered

     under the Frankenmuth Policy as an additional insured. See ECF No. 55-7 at 1, 2, 3, and

     4. Importantly, though, the certificates all contain two explicit disclaimers, located at the

     top of each document in conspicuous script:

            THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
            ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
            HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
            NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
            AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF
            INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
            THE ISSUING INSURER(s), AUTHORIZED REPRESENTATIVE OR
            PRODUCER, AND THE CERTIFICATE HOLDER.

            …

            IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the
            policy(ies) must be endorsed. . . . A statement on this certificate does not
            confer rights to the certificate holder in lieu of such endorsements.

     Id.

            The court finds that these conspicuous disclaimers preclude a finding of estoppel

     because they render DRB’s reliance upon the certificates of insurance unreasonable. Not

     only do the certificates indicate that they are issued as “matter[s] of information only”,

     but they also give clear and specific notice to supposed additional insureds that the

     certificates “do[] not confer rights” without an endorsement to the policy. Further, the

     disclaimers appear in conspicuous font on the top of each certificate. The court cannot




            6
              The parties dispute whether Christopher C. Cook is an agent of Frankenmuth,
     such that his actions would be attributable to Frankenmuth. However, the court declines
     to address this issue because even assuming arguendo that Christopher Cook is an agent
     of Frankenmuth, the court still finds that the issuance of the certificates of insurance do
     not confer coverage to DRB, as discussed in detail below.
                                                  21
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 22 of 29




     imagine that South Carolina law would stretch the doctrine of equitable estoppel so far as

     to cover reliance upon certificates with such clear and conspicuous disclaimers.

            DRB relies upon two cases for its argument that the certificates of insurance

     confer coverage by estoppel: Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins.

     Co. of Georgia, 337 F. Supp. 2d 1339 (N.D. Ga. 2004) and Marlin v. Wetzel Cty. Bd. of

     Educ., 569 S.E.2d 462, 472 (W. Va. 2002). Because neither case analyzes the issue of

     the certificates’ disclaimers, the court finds these cases unconvincing.

            In Sumitomo, the court held that an insurer was estopped from denying coverage

     to a supposed additional insured where the insurer’s agent issued the supposed additional

     insured certificates of insurance indicating that coverage existed. 337 F. Supp. 2d at

     1355–56. The court reasoned that the insurer’s agent had both actual and apparent

     authority from the insurer to issue the certificates and that the supposed additional

     insured reasonably relied thereon. The court reasoned that although a certificate of

     insurance is generally regarded as mere evidence of coverage, certificates in the

     construction context are used by general contractors as evidence that they are covered

     under their subcontractor’s CGL policy. Without a certificate, the court posited, a

     general contractor would not permit its subcontractor to perform work. Therefore, the

     court found the general contractor’s reliance on a certificate of insurance reasonable.

            The court in Marlin, applying the same concepts to West Virginia law, stated:

            a certificate of insurance is evidence of insurance coverage, and is not a
            separate and distinct contract for insurance. However, because a certificate
            of insurance is an insurance company’s written representation that a
            policyholder has certain insurance coverage in effect at the time the
            certificate is issued, the insurance company may be estopped from later
            denying the existence of that coverage when the policyholder or the
            recipient of a certificate has reasonably relied to their detriment upon a
            misrepresentation in the certificate.

                                                  22
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180        Page 23 of 29




     569 S.E.2d at 472–73. Neither of the cases on which DRB relies analyzed the issue of

     the certificates’ disclaimers beyond a passing reference, Sumitomo, 337 F. Supp. 2d at

     1355 (stating only, “[d]efendants then point out that the Certificates of Insurance also

     expressly included a disclaimer that they are for information purposes only and do not

     amend the respective policies of insurance. The parties have not submitted any binding

     authority squarely on point.”), and this court cannot ascertain the nature or scope of the

     disclaimers that were present in those cases. As such, neither case gives the court reason

     to find that DRB’s reliance on the certificates of insurance was reasonable in the face of

     the clear and conspicuous disclaimers printed upon each. Therefore, the court finds that

     the certificates of insurance did not confer additional insured coverage to DRB through

     estoppel.

            C. Frankenmuth’s Failure to Provide DRB with the Policy

            Additionally, DRB argues that Frankenmuth cannot rely upon a policy provision

     to exclude it from coverage when it did not produce a copy of the policy to DRB. This

     argument is unconvincing, as are the cases DRB cites in support. DRB argues that

     “Frankenmuth [] cannot rely upon policy exclusions when [the exclusions] have not been

     communicated to [DRB].” ECF No. 123 at 10. As an initial matter, the court points out

     that the Frankenmuth Policy does not exclude DRB from coverage by means of an

     exclusion to the policy. An exclusion is an area of coverage that the insurer removes

     from a policy that would otherwise be covered by the policy. See EXCLUSION, Black’s

     Law Dictionary (11th ed. 2019). The Frankenmuth Policy, conversely, never extended

     coverage to DRB in the first place. Thus, DRB’s lack of insurance coverage is not the




                                                  23
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180        Page 24 of 29




     result of an exclusion. The cases on which DRB relies suffer from a similar fatal flaw

     and miss the mark.7

            In each of the cases on which DRB relies, an insurer failed to provide a copy of

     the policy to its insured. Instead, the insured held a certificate of insurance. Under those

     circumstances those courts found that the certificates held by the insureds controlled over

     exclusions found in the policy, to which the insureds did not have access. The present

     circumstances are different. Here, the question is whether DRB is an insured, not

     whether a certain occurrence is covered or excluded under the policy. Further, unlike the

     plaintiffs in those cases, DRB’s status as an insured is uncertain. It would make little

     sense for the court to hold that Frankenmuth was required to provide a copy of the

     Frankenmuth Policy to DRB, a third party who the court has not found is covered under

     the Frankenmuth Policy. The doctrine employed by these cases is plainly inapplicable to

     the case at hand. Therefore, the court rejects this argument.

            In sum, the court cannot grant summary judgment to either party on DRB’s

     declaratory judgment claim. Summary judgment is not warranted on behalf of

     Frankenmuth because whether DRB is entitled to coverage as an additional insured to the

     Frankenmuth Policy depends on disputed issues of material fact. DRB is not entitled to

     summary judgement for the same reason, and because its alternative estoppel argument

     fails. As such, DRB’s declaratory judgment claim as to Frankenmuth’s duty to defend

     and indemnify DRB in the underlying suit survives and proceeds to trial.



            7
              In support of its argument, DRB cites to: Brown Mach. Works & Supply Co. v.
     Ins. Co. of N. Am., 659 So. 2d 51, 56 (Ala. 1995); Moore v. Energy Mut. Ins. Co., 814
     P.2d 1141, 1144 (Utah Ct. App. 1991); and J. M. Corbett Co. v. Ins. Co. of N. Am., 357
     N.E.2d 125, 128 (Ill. App. 1976). Because each case suffers from the same fatal flaw, the
     court discusses them together.
                                                  24
2:18-cv-00589-DCN      Date Filed 04/03/20     Entry Number 180        Page 25 of 29




            D. DRB’s Remaining Claims

            Having resolved the legal issues put before it, the court must now determine the

     practical effect of its findings. By way of clarification, DRB and Frankenmuth have both

     filed motions for summary judgment. DRB’s motion requests summary judgment solely

     on its declaratory judgment claim, which asks the court to find that Frankenmuth has a

     duty to defend DRB in the underlying lawsuit. Frankenmuth’s motion, on the other hand,

     asks the court to grant summary judgment “with regard to DRB’s claims against it.” ECF

     No. 118 at 1. Despite posturing its motion as one for summary judgment on all of DRB’s

     claims, Frankenmuth only makes substantive arguments with respect to DRB’s

     declaratory judgment claim, regarding Frankenmuth’s alleged duty to defend.

     Frankenmuth does not specifically request summary judgment on DRB’s other claims for

     bad faith, indemnification, or promissory estoppel. Nor does Frankenmuth’s motion

     explicitly address these claims.

            However, this order’s analysis into DRB’s declaratory judgment claim has

     required the court to determine issues that are part and parcel to DRB’s promissory

     estoppel claim. Specifically, this order has found that Frankenmuth is not estopped from

     denying coverage to DRB because DRB’s reliance on the certificates of insurance was

     unreasonable as a matter of law. This finding goes to the very heart of DRB’s

     promissory estoppel claim. “The elements of promissory estoppel are (1) an

     unambiguous promise by the promisor; (2) reasonable reliance on the promise by the

     promisee; (3) reliance by the promisee was expected by and foreseeable to the promisor;

     and (4) injury caused to the promisee by his reasonable reliance.” N. Am. Rescue Prod.,

     Inc. v. Richardson, 769 S.E.2d 237, 241 (S.C. 2015) (citing Davis v. Greenwood Sch.



                                                25
2:18-cv-00589-DCN          Date Filed 04/03/20    Entry Number 180        Page 26 of 29




     Dist. 50, 634, 620 S.E.2d 65, 67 (S.C. 2005)). DRB’s claim for promissory estoppel

     cannot stand because this order finds that its reliance on the certificates of insurance was

     not reasonable. Therefore, the court’s finding renders the claim untenable.

              Next, the court turns to DRB’s bad faith claim. “The elements of a bad faith

     refusal to pay action are (1) the existence of a contract of insurance between the parties;

     (2) refusal by the insurer to pay benefits due under the contract; (3) resulting from the

     insurer’s bad faith or unreasonable action; and (4) causing damage to the insured.”

     Crossley v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 396–97 (S.C. 1992). “But if

     there is a reasonable ground for contesting a claim, there is no bad faith.” Helena Chem.

     Co. v. Allianz Underwriters Ins. Co., 594 S.E.2d 455, 462 (S.C. 2004) (quoting Crossley

     v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 397 (S.C. 1992) (internal quotation

     marks omitted). DRB has admitted that it has lost some of the documents that it claims

     would otherwise establish coverage in this case. Although the Frankenmuth policy does

     not require DRB to present a contract to prove it is entitled to additional insured

     coverage, it would make little sense to hold that Frankenmuth’s denial of coverage, in the

     absence of such a contract, was unreasonable. Based on that fact and the lengthy analysis

     above, Frankenmuth had reasonable grounds for its conclusion that DRB was not an

     additional insured under the Frankenmuth Policy. Therefore, DRB’s claim for bad faith

     fails.

              As such, the court finds itself at a procedural fork in the road8 and must choose

     between the lesser of two evils. The court must either grant summary judgment on




              8
                  As the sagacious Yogi Berra once said, “When you come to a fork in the road,
     take it.”
                                                   26
2:18-cv-00589-DCN       Date Filed 04/03/20       Entry Number 180         Page 27 of 29




     DRB’s claims of promissory estoppel and bad faith in favor of a party who did not

     explicitly request it or deny summary judgment and send legally untenable claims to a

     jury. The court determines that the latter is the greater evil, so it proceeds with the

     former. Thus, because the court’s findings necessitate it, the court grants summary

     judgment in favor of Frankenmuth with respect to DRB’s claims for promissory estoppel

     and bad faith.

            The same cannot be said for DRB’s remaining claim for indemnification /

     contribution. Although the court is unsure of the nature or validity of the indemnification

     DRB seeks—be it contractual or equitable—the court is unwilling to grant summary

     judgment on a claim that may be viable in favor of a party who has not explicitly

     requested it. Without such a request or findings that necessitate summary judgment, the

     court declines to consider DRB’s claim for indemnification / contribution at present and

     denies Frankenmuth’s motion for summary judgment with respect to the same.

            E. The Sloan Doctrine

            Finally, Frankenmuth argues that DRB is precluded from all recovery based on

     the Sloan doctrine.9 See Sloan Const. Co. v. Cent. Nat. Ins. Co. of Omaha, 236 S.E.2d

     818 (S.C. 1977). The Sloan doctrine holds that:

            where two companies insure the identical risk and both policies provide for
            furnishing the insured with a defense, neither company, absent a contractual
            relationship, can require contribution from the other for the expenses of the
            defense where one denies liability and refuses to defend. The duty to defend
            is personal to both insurers; neither is entitled to divide the duty.



            9
              While Frankenmuth applies its other arguments solely to DRB’s declaratory
     judgment claim, it argues that the Sloan doctrine precludes DRB from all “right[s] to
     recovery” in this action. ECF No. 118 at 14. Therefore, the court will construe this
     argument as applying to each of DRB’s claims, including its claim for indemnity /
     contribution, even though Frankenmuth fails to explicitly so state.
                                                   27
2:18-cv-00589-DCN       Date Filed 04/03/20      Entry Number 180         Page 28 of 29




     Id. at 820. Under the Sloan doctrine, if an insured receives a full defense from one

     insurer in an underlying lawsuit, it may not seek contribution or indemnification from

     another insurer who refused to defend. According to the well-reasoned logic of the Sloan

     court, an insured who receives a full defense from one insured is not injured by its other

     insurer’s failure to defend.

            Here, Frankenmuth argues “[u]pon information and belief” that DRB has received

     a full defense in the underlying lawsuit from a different insurer, Clarendon National

     Insurance Company (“Clarendon”). ECF No. 118 at 11. Frankenmuth further claims that

     DRB “entered into a loan agreement with its insurer [Clarendon’s predecessor insurance

     company] Sussex Insurance Company [] for the funding of this declaratory judgment

     action” under which DRB would pay Sussex back for any recovery it receives in this

     action. Id. at 13. DRB, on the other hand, claims that it has incurred substantial damages

     in the underlying lawsuit and that its insurer did not provide a full defense in the

     underlying lawsuit.10 Despite Frankenmuth’s claims, it has presented no evidence that

     DRB has received a complete defense from another insurer, nor has it produced any

     evidence of an alleged agreement between DRB and its primary insurer. The court

     cannot grant summary judgment based upon a party’s “information and belief.”

     Summary judgment must be based on evidence. Because Frankenmuth presents none

     here, the court rejects its argument.




            10
               DRB claims that its primary insurer did not indemnify it for a significant period
     of time after the Dickerson lawsuit was filed. As a result, DRB claims, its primary
     insurer did not tender a full and complete defense and it incurred significant damages as a
     result.
                                                  28
2:18-cv-00589-DCN       Date Filed 04/03/20     Entry Number 180        Page 29 of 29




            In sum, after the court’s resolution of the instant motions, DRB’s declaratory

     judgment claim and indemnification / contribution claim survive and will proceed to trial;

     DRB’s promissory estoppel and bad faith causes of action are resolved on summary

     judgment in favor of Frankenmuth.

                                      IV. CONCLUSION

            For the foregoing reasons the court DENIES plaintiffs’ motion for summary

     judgment, and GRANTS defendant’s motion with respect to plaintiffs’ second and fourth

     causes of action and DENIES defendant’s motion with respect to plaintiffs’ first and

     third causes of action.

            AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

     April 3, 2020
     Charleston, South Carolina




                                                29
